Citation Nr: 9911185	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  98-00 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
April 1971 and March 1975 to November 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Oakland Regional 
Office (RO) May 1997 rating decision which denied an 
increased evaluation for a low back disability rated 10 
percent disabling.

In March 1998, the RO increased the rating for the veteran's 
service-connected low back disability from 10 to 20 percent 
disabling.  On a claim for an original or increased rating, 
the veteran will generally be presumed to be seeking the 
maximum benefit allowed by law; and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  See AB v. Brown, 
6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's lumbar spine motion is not severely 
limited.

2.  The medical evidence does not show that the veteran has a 
severe lumbosacral strain with a listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, with 
irregularity of joint space and abnormal mobility on forced 
motion.

3.  The medical evidence does not show that he has a 
demonstrable deformity of the vertebral body which results 
from a fracture; that he is without cord involvement with 
abnormal mobility requiring a neck brace (jury mast); or that 
he has cord involvement and is bedridden or requires long leg 
braces.

4.  It has not been shown that the veteran has a severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for a low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.20, 4.40, 4.41, 4.42, 4.45, 4.59 and 4.71, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293 and 5295 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that that the symptomatology associated 
with his low back disability is more disabling than the 20 
percent evaluation reflects.  He asserts that his low back 
disability is productive of continuing pain and has 
interfered with his ability to obtain and retain employment 
involving physical labor.  Thus, he maintains that a rating 
of at least 30 percent is warranted for his service-connected 
low back disability.

His claim for an increased evaluation for his service-
connected low back disability is well grounded pursuant to 
38 U.S.C.A. § 5107(a) as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his low back disability (within the competence of 
a lay party to report) is sufficient to well ground his 
claim.  The Board finds that the facts relevant to the issue 
on appeal have been properly developed and that the 
obligation of VA to assist the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's low back disability is currently rated under 
Diagnostic Codes 5292 and 5295.  Under Diagnostic Code 5292, 
a 20 percent rating is warranted for moderate limitation of 
motion of the lumbar spine.  A 40 percent rating may be 
assigned for severe lumbar spine limitation of motion.  
38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be  assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a.

The veteran's low back disability may also be rated under 
Diagnostic Codes 5285, 5286, 5289 and 5293.

Diagnostic Code 5285 provides that a 60 percent evaluation is 
warranted for residuals of a fracture of a vertebrae without 
cord involvement, abnormal mobility requiring neck brace 
(jury mast).  A 100 percent evaluation is warranted for 
residuals of a fracture of a vertebrae with cord involvement, 
bedridden, or requiring long leg braces.  In other cases, the 
residuals will be rated according to definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of the vertebral body.  38 C.F.R. 4.71a.

Diagnostic Code 5286 provides that a 60 percent evaluation is 
warranted for complete bony fixation (ankylosis) of the spine 
at a favorable angle.  A 100 percent evaluation requires the 
same at an unfavorable angle with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  38 C.F.R. § 4.71a.

Diagnostic Code 5289 provides that favorable ankylosis of the 
lumbar spine warrants a 40 percent evaluation, and 
unfavorable ankylosis warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides a 20 percent rating for 
moderate intervertebral disc syndrome with recurring attacks; 
a 40 percent rating for severe intervertebral disc syndrome 
with recurring attacks with intermittent relief; and a 60 
percent rating for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to site of diseased disc and little intermittent relief.  
38 C.F.R. 4.71a.

Historically, it is noted that the RO granted service 
connection for the veteran's low back disability by January 
1981 rating decision.  A noncompensable disability rating was 
assigned at that time.  By November 1982 rating decision, the 
RO increased the evaluation for the low back disability from 
0 to 10 percent disabling.  The RO then decreased this rating 
from 10 to 0 percent by June 1987 rating decision.  By April 
1989 rating decision, the RO increased the rating for the 
veteran's low back disability from 0 to 10 percent disabling.

In October 1996, the veteran requested an increased rating 
for his service-connected low back disability.  As reported 
earlier, by May 1997 rating decision, the RO denied an 
increase evaluation for a low back disability rated as 10 
percent disabling.

Private medical records from July to October 1995 show that a 
September 1995 X-ray examination of the veteran's lumbar 
spine revealed minimal L5-S1 narrowing.  No other 
abnormalities were found.  The impression was minimal 
degenerative changes of the lumbar spine.

On VA medical examination in January 1996, the veteran 
reported that the severity of his low back pain had 
increased, and that he had had difficulty obtaining suitable 
employment.  Examination of his low back did not reveal any 
abnormalities or curvature.  He was easily able to straighten 
out both legs while in a sitting position.  No discomfort was 
noted.  His sensation was intact and reflexes were equal and 
active.  The diagnosis was chronic lumbar strain.  The 
examiner commented that there was no evidence of any 
significant radicular signs or symptoms.

VA outpatient treatment records, dated from July 1995 to 
September 1997, show that the veteran was treated for his low 
back disability on numerous occasions during this period.  A 
January 1996 X-ray examination of his lumbar spine revealed 
degenerative facet disease, a posterior bulge at L5-S1 and a 
vacuum disc.  A March 1996 electromyograph (EMG) of his 
lumbar spine revealed normal findings and no evidence of 
radiculopathy or plexopathy.  In April 1997, an examination 
of his low back revealed mild tenderness and no limitation of 
motion.  July 1997 records show that the veteran underwent 
bilateral L3-S1 paravertebral nerve blocks for facet 
arthritis.  They further show that he tolerated these 
procedures well, was discharged the same day and was to 
resume his normal activities.  An August 1997 record shows 
that his low back had a slight loss of motion.

On VA medical examination in February 1998, the veteran 
reported that he experienced discomfort in his low back 
region.  He further reported that he worked at odd jobs 
(roofing, tractor driving, apparently some field and farm 
work, as well as maintenance around farm and domestic areas), 
and that the severity of his low back discomfort dictated his 
work schedule.  Examination of his low back revealed that he 
was slowly able to rise from a supine position, and that his 
lumbar flexibility had decreased by 30 percent, 
approximately.  His other objective measurements were 
described as normal.  The diagnoses were lumbar spondylosis, 
chronic lumbar strain and no evidence of radiculitis or 
radiculopathy.  The examiner indicated that the veteran's low 
back pain was intermittent and mild.  The examiner further 
indicated very heavy work, which included frequent bending 
and stooping, would likely increase the veteran's low back 
symptoms up to a moderate level.

By July 1998 statement, the veteran reported that he had 
worked as a general laborer since his separation from active 
service.  He asserted that his low back disability had made 
it increasingly difficult to meet the physical requirements 
of a general laborer, and that he was eventually unable to 
perform physical labor or secure any position.  He indicated 
that, as he had worked at odd jobs the previous 12 years, he 
had essentially been unemployed during this period.  He 
reported that he had recently secured a position as a 
mechanic where he was required only to perform minimal 
physical labor.

By September 1998 addendum, the VA examiner who conducted the 
February 1998 VA medical examination reported that he had 
reviewed the veteran's claims folder.  He further reported 
that he had not found any additional information which would 
alter the findings and conclusions outlined in the February 
1998 VA examination report.

On the basis of the foregoing evidence, the Board is of the 
opinion that an evaluation in excess of 20 percent is not 
warranted for the veteran's service-connected low back 
disability under Diagnostic Code 5292.  Specifically, at the 
time of his most recent VA examination, the veteran only had 
only a 30 percent decrease in lumbar flexibility.  Moreover, 
his other objective measurements were normal.  As such, 
although the veteran has been shown to have some limited 
motion, it is shown to be intermittent and mildly disabling, 
rising only up to a moderate level with very heavy exertion.  
Thus, it may not be appropriately classified as severe in 
nature as required to satisfy the criteria for a 40 percent 
rating under Diagnostic Code 5292.

The Board is also aware that an evaluation in excess of 20 
percent is not warranted for the veteran's low back 
disability under Diagnostic Code 5295, as that requires a 
showing of severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Initially, 
the Board observes that the medical evidence does not 
demonstrate that the veteran's low back disability is 
appropriately classified as severe.  Specifically, the VA 
outpatient treatment records show that an EMG revealed normal 
findings, and that an examination of his low back in April 
1997 revealed only mild tenderness and no limitation of 
motion.  In addition, while these records show that he 
underwent two procedures in July 1997, they also show that he 
was discharged the same day and that he was to resume normal 
activities.  Moreover, a follow up examination showed that 
his loss of lumbar motion was only slight.  Furthermore, the 
most recent VA examination report shows that the veteran's 
low back pain is mild or moderate with very heavy work.  
Likewise, the private medical records show that the 
degenerative changes of his lumbar spine were only minimal.  
Therefore, it does not appear that his low back disability is 
severe.  In addition, while the medical evidence does show 
that the veteran has a loss of lumbar motion, facet arthritis 
and minimal L5-S1 narrowing, it does not show that he has a 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, or marked limitation of forward bending in 
a standing position, with irregularity of joint space and 
abnormal mobility on forced motion.  Thus, an evaluation in 
excess of 20 percent is not warranted for his low back 
disability under Diagnostic Code 5295.

An evaluation in excess of 20 percent is not warranted for 
the veteran's low back disability under Diagnostic Code 5285, 
where a 10 percent evaluation may be added when a 
demonstrable deformity of the vertebral body is shown.  
Specifically, while a January 1996 VA X-ray examination of 
the veteran's lumbar spine revealed a posterior bulge at L5-
S, it presents no reports or findings that this bulge was the 
result of a fracture.  In addition, the remainder of the 
medical evidence does not present any reports or findings of 
a demonstrable deformity of his vertebral body.  Rather, the 
January 1996 VA examination report shows that his low back 
did not exhibit any abnormalities or curvature.  Thus, as the 
medical evidence does not show that the veteran has a 
demonstrable deformity of a vertebral body, a 10 percent 
evaluation cannot be added to his 20 percent disability 
evaluation.  Additionally, there have been no reports or 
findings that he is without cord involvement with abnormal 
mobility requiring a neck brace (jury mast).  Furthermore, it 
has not been shown that he has cord involvement and is 
bedridden or requires long leg braces.  As such, the medical 
evidence reflects that the symptomatology associated with his 
low back disability does not warrant an evaluation in excess 
of 20 percent under Diagnostic Code 5285.

As there are no reports of findings of complete bony fixation 
of the veteran's lumbar spine, Diagnostic Code 5286 is 
inapplicable to this case.  Likewise, Diagnostic Code 5289 is 
not applicable as there is no evidence of ankylosis of the 
lumbar spine.

An evaluation in excess of 20 percent is also not warranted 
for the veteran's low back disability under Diagnostic Code 
5293.  An increased rating under this code provision requires 
the showing of a severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  In this case, 
the medical evidence does show that the veteran has been 
treated for his low back disability on numerous occasions.  
However, for the reasons outlines earlier, it also shows that 
symptomatology associated with his low back disability is not 
severe in nature.  Consequently, a rating in excess of 20 
percent is not warranted for his low back disability under 
Code 5293.

The Board has also considered application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, with regard to the 
veteran's low back disability.  The Board notes that there is 
no clinical evidence of objective pathology of functional 
loss due to pain, limitation of motion, weakness, etc., which 
would permit assignment of a higher evaluation under these 
criteria.

The Board has also carefully considered rating the veteran's 
low back disability on an extraschedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998).  This 
regulation permits adjusting a rating in an exceptional case 
where application of the schedular criteria are impractical.  
In this case, while the veteran has had two procedures for 
symptomatology associated with his low back disability, he 
tolerated these procedures well and was released the same 
day.  Thus, although the veteran's low back disability 
undoubtedly results in some impairment, there is no 
indication that he has been hospitalized on a frequent basis 
for treatment of his low back disability.  Moreover, while it 
has been indicated that his low back disability prevents him 
from engaging in employment which requires heavy bending, 
stooping and the like, it apparently does not interfere with 
certain other types of sedentary employment.  In fact, in his 
statement, he indicated that he was able to work as a 
mechanic where he was only required to perform minimal 
physical labor.  As such, the Board concludes that the 
overall disability picture does not indicate a degree of 
severity warranting an evaluation in excess of 20 percent for 
his low back disability.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 3.321(b)(1) (1998).


ORDER

An evaluation in excess of 20 percent for a lumbosacral 
strain is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

